DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 13 is objected to because of the following informalities: in the preamble, claim 13 recites “which, when executed, causes ta[sic] virtual node…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Claims 7 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 is directed towards a “virtual node”. A virtual (i.e. not physical) node is software per se, and not a process, machine, manufacture, or composition of matter. Therefore, claim 7 and its dependent claims are not patent eligible subject matter, and rejected. The Examiner suggests that the Applicant incorporate hardware components (e.g. from the HetNet GW running the VNodes, and/or the coordinating server of Fig. 9).
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a Vnode, and “another RAT Vnode”. It is unclear if the latter is simply another Vnode, or it is a Vnode using another RAT. The other independent claims have similar language and the same issue; they and their dependent claims re rejected.

5.	Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a target cell located within a same geographic area”. It is unclear what the target cell is located near (in other words, what the “same geographic area” is referencing). This could be the current cell, or the “another RAT Vnode” itself, or perhaps something else. The other independent claims have similar language; they and their dependent claims are rejected.

6.	Claims 5, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites receiving coverage from a different cell “based on GEO neighbors built by the SON”. It is unclear to the Examiner what this encompasses, and was not further defined in the Specification. The claim is therefore indefinite, and rejected; claims 11 and 17 are treated similarly.

7.	Claims 6, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites a handover to “a different RAT cell”. It is unclear to the Examiner whether this is claiming either a) a different cell, or b) a cell using a different RAT. The claim is therefore indefinite, and rejected; claims 12 and 18 are treated similarly.

8.	Claims 6, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites a handover to a cell “virtualized by a different Vnode”. In the parent claim, there are two Vnodes. It is unclear to the Examiner if the word “different” in claim 6 is differentiating the Vnode of claim 6 from the “Vnode” of claim 1, the “another RAT Vnode” of claim 1, or both. The claim is therefore indefinite, and rejected; claims 12 and 18 are treated similarly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claim(s) 1 – 2, 7 – 8, and 13 - 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao 992 (US 20160277992 A1) 

	Regarding claim 1, Cao 992 discloses subject matter relating to network virtualization. Specifically, Cao 992 discloses a method for Self Organizing Network (SON) Radio Access Technology (RAT) selection (multi-RAT SON; see paragraphs [0006], [0054], and [0074]) for User Equipment (UE) (UE; see paragraph [0006]) in a virtualized Radio Access Network (RAN) environment (eNB virtualization; see paragraph [0054] and Fig. 1), the method comprising: 
	establishing, by the UE, a Signaling Radio Bearer (SRB) and at least one Data Radio Bearer (DRB) with a Virtual node (Vnode) (preexisting bearers established to an eNB; see paragraph [0047]; e.g. voice/data bearers; see paragraphs [0076] and Table 1; signaling connection (i.e. bearer); see paragraph [0016]; eNB/RAN can be virtualized (i.e. part of a vnode); see paragraphs [0054] and [0077]); 
	determining, by the SON, whether the Vnode has reached a data saturation limit (load information is determined by coordinating gateway (i.e. SON); see paragraph [0054]); 
	when the Vnode has reached the data saturation limit, then determining whether there is another RAT Vnode which can provide better data throughput (when eNB is congested, it can offload to another RAT; see paragraphs [0046 – 0047], [0062], and [0065]; offloading can be contingent on the other RAT having spare capacity; see paragraph [0076]); and 
	when there is another RAT Vnode which can provide better data throughput, then initiating a handover procedure for the UE and specifying a target cell located in a same geographic area (inter-RAT handover is used for offloading traffic when congested; see paragraphs [0005], [0040], [0053] and [0064]; offloading can be contingent on the other RAT having spare capacity; see paragraph [0076]; the Examiner notes that the target cell is inherently located in the “same geographical area”, as the bounds of the geographical area are not further defined)

	Regarding claims 2, 8, and 14, Cao 992 discloses the subject matter of the parent claim(s), as noted above. Cao 992 further discloses wherein 
	when the Vnode has not reached the data saturation limit then refraining from initiating a handover for the UE (process of offloading traffic only occurs if congestion has been reached; see Fig. 3)

	Regarding claim 7, Cao 992 discloses a virtual node (Vnode) (GW can virtualize eNB/RAN  (i.e. a vnode); see paragraphs [0054] and [0077]) comprising: 
	a Self Organizing Network (SON) (multi-RAT SON; see paragraphs [0006], [0054], and [0074]); 
	a virtual eNodeB (VENB) in communication with the SON (virtual eNB in coordination with GW/SON; see paragraph [0054] and Fig. 1); 
	a virtual radio network controller (VRNC) in communication with the SON (virtual RAN in communication with GW (i.e. SON); see paragraph [0077] and Fig. 5; the Examiner notes that the RNC is part of the RAN) ; and 
	wherein a Signaling Radio Bearer (SRB) and at least one Data Radio Bearer (DRB) is established by a UE with the vNode (preexisting bearers established to an eNB; see paragraph [0047]; e.g. voice/data bearers; see paragraphs [0076] and Table 1; signaling connection (i.e. bearer); see paragraph [0016])
	the SON determines whether the Vnode has reached a data saturation limit (load information is determined by coordinating gateway (i.e. SON); see paragraph [0054]);
	when the Vnode has reached the data saturation limit, then the vNode determines whether there is another RAT Vnode which can provide better data throughput (when eNB is congested, it can offload to another RAT; see paragraphs [0046 – 0047], [0062], and [0065]; offloading can be contingent on the other RAT having spare capacity; see paragraph [0076]); and  
	when there is another RAT Vnode which can provide better data throughput, then a handover procedure is initiated by the vNode for the UE which specifies a target cell located in a same geographic area (inter-RAT handover is used for offloading traffic when congested; see paragraphs [0005], [0040], [0053] and [0064]; offloading can be contingent on the other RAT having spare capacity; see paragraph [0076]; the Examiner notes that the target cell is inherently located in the “same geographical area”, as the bounds of the geographical area are not further defined)

	Regarding claim 13, Cao 992 discloses a non-transitory computer-readable medium (medium; see paragraph [0080]) containing instructions for a Self Organizing Network (SON) Radio Access Technology (RAT) selection (multi-RAT SON; see paragraphs [0006], [0054], and [0074]) for User Equipment (UE) (UE; see paragraph [0006]) in a virtualized Radio Access Network (RAN) environment (eNB virtualization; see paragraph [0054] and Fig. 1)which, when executed, causes ta virtual node (Vnode) to perform steps comprising: 
	establishing, by a UE, a Signaling Radio Bearer (SRB) and at least one Data Radio Bearer (DRB) with a Virtual node (Vnode) (preexisting bearers established to an eNB; see paragraph [0047]; e.g. voice/data bearers; see paragraphs [0076] and Table 1; signaling connection (i.e. bearer); see paragraph [0016]; eNB/RAN can be virtualized (i.e. part of a vnode); see paragraphs [0054] and [0077]); 
	determining, by the SON, whether the Vnode has reached a data saturation limit (load information is determined by coordinating gateway (i.e. SON); see paragraph [0054]);
	when the Vnode has reached the data saturation limit, then determining whether there is another RAT Vnode which can provide better data throughput (when eNB is congested, it can offload to another RAT; see paragraphs [0046 – 0047], [0062], and [0065]; offloading can be contingent on the other RAT having spare capacity; see paragraph [0076]); and 
	when there is another RAT Vnode which can provide better data throughput, then initiating a handover procedure for the UE and specifying a target cell located in a same geographic area (inter-RAT handover is used for offloading traffic when congested; see paragraphs [0005], [0040], [0053] and [0064]; offloading can be contingent on the other RAT having spare capacity; see paragraph [0076]; the Examiner notes that the target cell is inherently located in the “same geographical area”, as the bounds of the geographical area are not further defined)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	Claim(s) 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cao 992 (US 20160277992 A1).

	Regarding claims 3, 9, and 15, Cao 992 discloses the subject matter of the parent claim(s), as noted above. Cao 992 does not explicitly disclose the limitations of claims 3, 9, and 15.

	However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Cao 992 in order that: “when there is not another RAT Vnode which can provide better data throughput, then refraining from initiating a handover for the UE.”. One of ordinary skill in the art would have found it obvious to do so, as if there is no better option for routing the data, there would be no motivation for a handover—that would just make the situation worse. Additionally, this is a selection between a finite number of options, with a reasonable expectation of success, which has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention.
	11.	Claim(s) 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cao 992 (US 20160277992 A1) in view of Mwanje (US 20200351732 A1).

	Regarding claims 4, 10, and 16, Cao 992 discloses the subject matter of the parent claim(s), as noted above. Cao 992 does not disclose the limitations of claims 4, 10, and 16. 

	However, Mwanje discloses subject matte relating to SONs. Specifically, Mwanje discloses:
	wherein the SON performs node configuration, monitors Key Performance Indicators (KPIs), and collects statistics related to the network (SONs perform network configurations, monitoring KPIs, and accounting (i.e. statistics); see paragraph [0009])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Cao 992 by specifying the SON uses the claimed behavior. One of ordinary skill in the art would have found it obvious to do so, as this is all standard behavior for SONs. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A) Cao - US 20170273134 A1 – RAN virtualization

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464